DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, and 16-17 of U.S. Patent No. 10,348,095. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claims 1-8 are to be found in patent claims 1-4, 9-10, 16-17  (as the application claims 1-8 fully encompasses patent claims 1-4, 9-10, 16-17). The difference between the application claims 1-8 and the patent claim 1-4, 9-10, 16-17  lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 1-4, 9-10, 16-17 of the patent is in effect a “species” of the “generic” invention of the application claims 1-8. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-8 are anticipated by claims 1-4, 9-10, 16-17 of the patent, it is not patentably distinct from the claims of the patent. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 states "…varying the maximum voltage value as a function of magnitude of an output current...” The recitation of “as a function of” does not particularly state how the maximum voltage value is controlled in relation to the magnitude of an output current. As currently . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McJimsey et al. (2014/0103894 A1) in view of McJimsey et al. (2014/0103892 A1) herein after referred to as McJimsey ‘892.
Regarding Claim 1,
McJimsey (Figs. 3-4) teaches a method for controlling a switching circuit (Fig.3, item 326) including an input port (item 308) electrically coupled to a photovoltaic device (item 304) and an output port (item 314) electrically coupled to a load (item 306), comprising: McJimsey teaches entering a voltage limiting operating mode (pars [68-70]; McJimsey teaches additional control circuitry 426 to limit voltage from rising above a maximum and/or falling below a minimum value); and in the voltage limiting operating mode: McJimsey teaches causing a control switching device (item 328) of the switching circuit (326) to repeatedly switch between its conductive and non-conductive states (par [47]) in a manner which limits magnitude of the voltage to a maximum voltage value (pars [69-70]; McJimsey teaches using control circuitry Vref 
McJimsey does not explicitly disclose setting a limit of magnitude of an output voltage to the maximum voltage, the output voltage being a voltage across the output port. 
McJimsey ‘892 (Fig.6), however, teaches a similar switching circuit (326) as in McJimsey ‘894 above with an input port (310, 312) electrically coupled to a photovoltaic device (304) and an output port (314) electrically coupled to a load (306). McJimsey ‘892 further teaches limiting the magnitude of an output voltage to a maximum voltage value, the output voltage being a voltage across the output port (pars [75-76]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McJimsey to setting the limit of an output voltage to a maximum voltage. The motivation would have been because having maximum output voltage protection allows increasing the number of photovoltaic cells without worry that their MPP would create an unsafe condition. This also increases the safety of transmission of power from the photovoltaic device to the load. 
Examiner note: The broad language of claim 1 recites “limits magnitude of an output voltage to a maximum voltage value”- but there is no requirement in the claim that the output voltage reaches the maximum voltage value. If the maximum voltage value is 50V, the output voltage can be 45V. The maximum can be varied (48 49, 50, 51) - but the output voltage stays the same at 45V in claim 1. The applicant is encouraged to further amend to explicitly recite whether the output voltage is fixed or varies with respect to the maximum output voltage, distinguish how the maximum voltage is varied in response to the magnitude of the output current. 
Regarding Claim 2,
The combination of McJimsey in view of McJimsey‘892 teaches the claimed subject matter in claim 1 and the combination further teaches before the step of the entering the voltage limiting operate mode, causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which maximizes power transferred from the photovoltaic device to the load (McJimsey, pars [16, 42, 47, 69-70] and McJImsey’892, pars [75-76]; McJimsey teaches operating the PV device to maximize the power transferred to load by controlling switching device 326 between its conductive state and non-conductive state before entering the voltage limiting operating mode in which the combination of McJimsey and McJimsey'892  teaches is done in order to place a maximum threshold value and thus limiting the voltage across the output port).
Regarding Claim 3,
The combination of McJimsey in view of McJimsey’892 teaches the claimed subject matter in claim 1 and the combination further teaches in the voltage limiting operating mode, causing the control switching device to repeatedly switch between its conductive and nonconductive states such that a ratio of change in the output voltage over a change in the output current is a finite value (McJimsey, pars [15, 69-70] and McJimsey’892, pars [73, 75-76]; the combination teaches placing a limit to the output voltage in the voltage limiting operating mode by controlling the duty cycle of the switching device. This limit, in turn, results in the slope of a ratio change in the output voltage over a change in the output current to have a finite value. This is further evidenced by Pout=Vout*Iout which corresponds to Vout=Pout/Iout. This is a “finite” ratio).
Regarding Claim 4,
The combination of McJimsey in view of McJimsey’892 teaches the claimed subject matter in claim 1 and the combination further teaches in the voltage limiting operating mode, varying the 
Regarding Claim 7,
McJimsey in view of McJimsey ‘892 teaches the claimed subject matter in claim 1 and the combination further teaches entering a disable operating mode of the switching circuit (McJimsey’892, Fig.6, pars [52 and 56]); and in the disable operating mode: causing the control switching device to continuously operate in its non-conductive state (McJimsey ‘892, Fig.6, par [56], control switching device 328 continuously operating in its nonconductive state), and causing a freewheeling switching device of the switching circuit to continuously operate in its conductive state (McJimsey ‘892, Fig.6, par [56], freewheeling switching device 330 continuously operating in its conductive state), the freewheeling switching device providing a path for output current when the control switching device is operating in its non-conductive state (McJimsey’892, Fig.6, pars [52 and 56]).
Examiner note: Claim 7 recites a “disable operating mode” but this mode does not “disable”. The switches are still repeatedly switching between on/off and the converter is provided an output. There is no disable function in claim 7, because the converter is still on. 
Regarding Claim 8,
McJimsey in view of McJimsey ‘892 teaches the claimed subject matter in claim 1 and the combination further teaches determining, at the switching circuit, that the output voltage has reached a first threshold value (McJimsey’892, pars [73, 75-76]); and in response to the step of .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McJimsey et al. (2014/0103894 A1) in view of McJimsey et al. (2014/0103892 A1) in further view of Makhota et al. (2011/0172842 A1).
Regarding Claim 5,
The combination of McJimsey in view of McJimsey’892 teaches the claimed subject matter in claim 1 and the combination further teaches entering a disable operating mode of the switching circuit (McJimsey ’892, pars [56, 62, 73, 96]) and the combination teaches reducing the maximum voltage value and causing the control switching device to repeatedly switch between its conductive and non-conductive states, to reduce the availability of power from the photovoltaic device at the output port (McJimsey, par [70] and McJimsey ’892, pars [62, 73, 75-76], McJimsey teaches decreasing the maximum voltage value Vref and McJimsey ‘892 teaches the maximum voltage value corresponds to the output voltage. This decreasing of the maximum voltage value results in reduction of power from the PV device at the output port). 
While the combination teaches that the disable operating mode of the switching circuit obviously reduces and limits the output voltage, Makohota is being relied upon to further illustrate this feature. 
Makhota (Figs.7-9) teaches causing the control switching device (Fig.8, items 1603, 1064, and 1606) to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of the output voltage, to reduce the availability of the power from the photovoltaic device in a disable operating mode (pars [98-99, 112]; Makhota teaches shutting 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of McJimsey in view of McJimsey'892 to that of Makhota. The motivation would have been for safety and protection purposes in cases where the PV device requires maintenance and/or inspection.
Examiner note: Claim 5 recites a “disable operating mode” but this mode does not “disable”. The switches are still repeatedly switching between on/off and the converter is provided an output. There is no disable function in claim 5, because the converter is still on. 
Regarding Claim 6,
 The combination of McJimsey in view of McJimsey'892 and Makhota teaches the claimed subject matter in claim 5 and the combination further teaches in the disable operating mode: reducing a maximum current value specifying a maximum magnitude of the output current (McJimsey, par [70], McJimsey’892, par [78] and Makhota, par [99]; McJimsey’892 teaches preventing a magnitude of Iout flowing through output port 314 from exceeding a maximum threshold and Makhota teaches reducing current (P=V*I) in the disable operating mode); and causing the control switching device to repeatedly switch between its conductive and non-conductive states in a manner which limits magnitude of the output current to the maximum 
Examiner note: Claim 6 recites a “disable operating mode” but this mode does not “disable”. The switches are still repeatedly switching between on/off and the converter is provided an output. There is no disable function in claim 6, because the converter is still on. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.